
	
		II
		110th CONGRESS
		1st Session
		S. 628
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2007
			Mr. Coleman (for himself
			 and Mr. Bayh) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide grants for rural health information technology
		  development activities.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Critical Access to Health
			 Information Technology Act of 2007.
		2.Health information
			 technology grant program
			(a)In
			 generalThe Secretary of
			 Health and Human Services (referred to in this section as the
			 Secretary) shall establish and implement a program to award grants
			 to increase access to health care in rural areas by improving health
			 information technology, including the reporting, monitoring, and evaluation
			 required under this section.
			(b)State
			 grantsThe Secretary shall award grants to States to be used to
			 carry out the State plan under subsection (e) through the awarding of subgrants
			 to local entities within the State. Amounts awarded under such a grant may only
			 be used in the fiscal year in which the grant is awarded or in the immediately
			 subsequent fiscal year.
			(c)Amount of
			 grantFrom amounts appropriated under subsection (k) for each
			 fiscal year, the Secretary shall award a grant to each State that complies with
			 subsection (e) in an amount that is based on the total number of critical
			 access hospitals in the State (as certified by the Secretary under section
			 1817(e) of the Social Security Act) bears to the total number of critical
			 access hospitals in all States that comply with subsection (e).
			(d)Lead
			 agencyA State that receives a grant under this section shall
			 designate a lead agency to—
				(1)administer,
			 directly or through other governmental or nongovernmental agencies, the
			 financial assistance received under the grant;
				(2)develop, in
			 consultation with appropriate representatives of units of general purpose local
			 government and the hospital association of the State, the State plan;
			 and
				(3)coordinate the
			 expenditure of funds and provision of services under the grant with other
			 Federal and State health care programs.
				(e)State
			 planTo be eligible for a grant under this section, a State shall
			 establish a State plan that shall—
				(1)identify the
			 State’s lead agency;
				(2)provide that the
			 State shall use the amounts provided to the State under the grant program to
			 address health information technology improvements and to pay administrative
			 costs incurred in connection with providing the assistance to local grant
			 recipients;
				(3)provide that
			 benefits shall be available throughout the entire State; and
				(4)require that the
			 lead agency consult with the hospital association of such State and rural
			 hospitals located in such State on the most appropriate ways to use the funds
			 received under the grant.
				(f)Awarding of
			 local grants
				(1)In
			 generalThe lead agency of a State shall use amounts received
			 under a grant under subsection (a) to award local grants on a competitive
			 basis. In determining whether a local entity is eligible to receive a grant
			 under this subsection, the lead agency shall utilize the following selection
			 criteria:
					(A)The extent to
			 which the entity demonstrates a need to improve its health information
			 reporting and health information technology.
					(B)The extent to
			 which the entity will serve a community with a significant low-income or other
			 medically underserved population.
					(2)Application and
			 approvalTo be eligible to receive a local grant under this
			 subsection, an entity shall be a government-owned or private nonprofit hospital
			 (including a non-Federal short-term general acute care facility that is a
			 critical access hospital located outside a Metropolitan Statistical Area, in a
			 rural census tract of a Metropolitan Statistical Area as determined under the
			 most recent version of the Goldsmith Modification or the Rural-Urban Commuting
			 Area codes, as determined by the Office of Rural Health Policy of the Health
			 Resources and Services Administration, or is located in an area designated by
			 any law or regulation of the State in which the hospital is located as a rural
			 area (or is designated by such State as a rural hospital or organization)) that
			 submits an application to the lead agency of the State that—
					(A)includes a
			 description of how the hospital intends to use the funds provided under the
			 grant;
					(B)includes such
			 information as the State lead agency may require to apply the selection
			 criteria described in paragraph (1);
					(C)includes
			 measurable objectives for the use of the funds provided under the grant;
					(D)includes a
			 description of the manner in which the applicant will evaluate the
			 effectiveness of the activities carried out under the grant;
					(E)contains an
			 agreement to maintain such records, make such reports, and cooperate with such
			 reviews or audits as the lead agency and the Secretary may find necessary for
			 purposes of oversight of program activities and expenditures;
					(F)contains a plan
			 for sustaining the activities after Federal support for the activities has
			 ended; and
					(G)contains such
			 other information and assurances as the Secretary may require.
					(3)Use of
			 amounts
					(A)In
			 generalAn entity shall use amounts received under a local grant
			 under this section to—
						(i)offset the costs
			 incurred by the entity after December 31, 2007, that are related to clinical
			 health care information systems and health information technology designed to
			 improve quality of health care and patient safety; and
						(ii)offset costs
			 incurred by the entity after December 31, 2007, that are related to enabling
			 health information technology to be used for the collection and use of
			 clinically specific data, promoting the interoperability of health care
			 information across health care settings, including reporting to Federal and
			 State agencies, and facilitating clinic decision support through the use of
			 health information technology.
						(B)Eligible
			 costsCosts that are eligible to be offset under subparagraph (A)
			 shall include the cost of—
						(i)purchasing,
			 leasing, and installing computer software and hardware, including handheld
			 computer technologies, and related services;
						(ii)making
			 improvements to existing computer software and hardware;
						(iii)purchasing or
			 leasing communications capabilities necessary for clinical data access,
			 storage, and exchange;
						(iv)services
			 associated with acquiring, implementing, operating, or optimizing the use of
			 new or existing computer software and hardware and clinical health care
			 information systems;
						(v)providing
			 education and training to staff on information systems and technology designed
			 to improve patient safety and quality of care; and
						(vi)purchasing,
			 leasing, subscribing, integrating, or servicing clinical decision support tools
			 that integrate patient-specific clinic data with well-established national
			 treatment guidelines, and provide ongoing continuous quality improvement
			 functions that allow providers to assess improvement rates over time and
			 against averages for similar providers.
						(4)Grant
			 limitThe amount of a local grant under this subsection shall not
			 exceed $250,000.
				(g)Reporting,
			 monitoring, and evaluationThe lead agency of a State that
			 receives a grant under this section shall annually report to the
			 Secretary—
				(1)the amounts
			 received under the grant;
				(2)the amounts
			 allocated to State grant recipients under the grant;
				(3)the breakdown of
			 types of expenditures made by the local grant recipients with such funds;
			 and
				(4)such other
			 information required by the Secretary to assist the Secretary in monitoring the
			 effectiveness of activities carried out under this grant.
				(h)Review of
			 compliance with State planThe Secretary shall review and monitor
			 State compliance with the requirements of this section and the State plan
			 submitted under subsection (e). If the Secretary, after reasonable notice to a
			 State and opportunity for a hearing, finds that there has been a failure by the
			 State to comply substantially with any provision or requirement set forth in
			 the State plan or the requirements of this section, the Secretary shall notify
			 the lead agency involved of such finding and that no further payments to the
			 State will be made with respect to the grant until the Secretary is satisfied
			 that the State is in compliance or that the noncompliance will be promptly
			 corrected.
			(i)Preemption of
			 certain lawsThe provisions of this section shall preempt
			 applicable Federal and State procurement laws with respect to health
			 information technology purchased under this section.
			(j)Relation to
			 other programsAmounts appropriated under this section shall be
			 in addition to appropriations for Federal programs for Rural Hospital FLEX
			 grants, Rural Health Outreach grants, and Small Rural Hospital Improvement
			 Program grants.
			(k)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section, $10,000,000 for each
			 of fiscal years 2008 through 2010.
			3.Replacement of
			 the International Statistical Classification of Diseases
			(a)In
			 generalNot later than October 1, 2008, the Secretary of Health
			 and Human Services shall promulgate a final rule concerning the replacement of
			 the International Statistical Classification of Diseases, 9th revision,
			 Clinical Modification (referred to in this section as the
			 ICD–9–CM), under the regulation promulgated under section
			 1173(c) of the Social Security Act (42 U.S.C. 1320d–2(c)), including for
			 purposes of part A of title XVIII, or part B where appropriate, of such Act,
			 with the use of each of the following:
				(1)The International
			 Statistical Classification of Diseases and Related Health Problems, 10th
			 revision, Clinical Modification (referred to in this section as
			 ICD–10–CM.
				(2)The International
			 Statistical Classification of Diseases and Related Health Problems, 10th
			 revision, Clinical Modification Coding System (referred to in this section as
			 ICD–10–PCS).
				(b)Implementation
				(1)In
			 generalThe Secretary of Health and Human Services shall ensure
			 that the rule promulgated under subsection (a) is implemented by not later than
			 October 1, 2011. In carrying out the preceding sentence, the Secretary shall
			 ensure that such rule ensure that Accredited Standards Committee X12 HIPAA
			 transactions version (v) 4010 is upgraded to a newer version 5010, and that the
			 National Council for Prescription Drug Programs Telecommunications Standards
			 version 5.1 is updated to a newer version (to be released by the named by the
			 National Council for Prescription Drug Programs Telecommunications Standards)
			 that supersedes, in part, existing legislation and regulations under the Health
			 Insurance Portability and Accountability Act of 1996.
				(2)AuthorityThe
			 Secretary of Health and Human Services shall have the authority to adopt,
			 without notice and comment rulemaking, standards for electronic health care
			 transactions under section 1173 of the Social Security Act (42 U.S.C. 1320d–2)
			 that are recommended to the Secretary by the Accredited Standards Committee X12
			 of the American National Standards Institute in relation to the replacement of
			 ICD–9–CM with ICD–10–CM and ICD–10–PCS. Such modifications shall be published
			 in the Federal Register.
				(c)Notice of
			 intentNot later than 30 days after the date of enactment of this
			 Act, the Secretary of Health and Human Services shall issue and publish in the
			 Federal Register a Notice of Intent that—
				(1)adoption of
			 Accredited Standards Committee X12 HIPAA transactions version (v) 5010 shall
			 occur not later than April 1, 2009, and compliance with such rule shall apply
			 to transactions occurring on or after April 1, 2011;
				(2)adoption of the
			 National Council for Prescription Drug Programs Telecommunications Standards
			 version 5.1 with a new version will occur not later than April 1, 2009, and
			 compliance with such rule shall apply to transactions occurring on or after
			 April 1, 2011;
				(3)adoption of
			 ICD–10–CM and ICD–10–PCS will occur not later than October 1, 2008, and
			 compliance with such rules shall apply to transactions occurring on or after
			 October 1, 2011; and
				(4)covered entities
			 and health technology vendors under the Health Insurance Potability and
			 Accountability Act of 1996 shall begin the process of planning for and
			 implementing the updating of the new versions and editions referred to in this
			 subsection.
				(d)Assurances of
			 code availabilityThe Secretary of Health and Human Services
			 shall take such action as may be necessary to ensure that procedure codes are
			 promptly available for assignment and use under ICD–9–CM until such time as
			 ICD–9–CM is replaced as a code set standard under section 1173(c) of the Social
			 Security Act with ICD–10–PCS.
			(e)DeadlineNotwithstanding
			 section 1172(f) of the Social Security Act (42 U.S.C. 1320d–1(f)), the
			 Secretary of Health and Human Services shall adopt the modifications provided
			 for in this section without a recommendation of the National Committee on Vital
			 and Health Statistics unless such recommendation is made to the Secretary on or
			 before a date specified by the Secretary as consistent with the implementation
			 of the replacement of ICD–9–CM with ICD–10–CM and ICD–10–PCS for transactions
			 occurring on or after October 1, 2011.
			(f)Limitation on
			 judicial reviewThe rule promulgated under subsection (a) shall
			 not be subject to judicial review.
			(g)ApplicationThe
			 rule promulgated under subsection (a) shall apply to transactions occurring on
			 or after October 1, 2011.
			(h)Rule of
			 constructionNothing in this section shall be construed as
			 effecting the application of classification methodologies or codes, such as the
			 Current Procedural Terminology (CPT) as maintained and distributed by the
			 American Medical Association and the Healthcare Common Procedure Coding System
			 (HCPCS) as maintained and distributed by the Department of Health and Human
			 Services, other than under the International Statistical Classification of
			 Disease and Related Health Problems.
			
